Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page1 1ofof9 9




                                                                        Monthly Operating Report
                                                                        ACCRUAL BASIS
     CASE NAME:           Highland Capital Management

     CASE NUMBER:         19-34054

     JUDGE: Stacey Jernigan


                          UNITED STATES BANKRUPTCY COURT

                      NORTHERN & EASTERN DISTRICTS OF TEXAS

                                             REGION 6

                              MONTHLY OPERATING REPORT

              MONTH ENDING:                     August       2020
                                                 MONTH        YEAR



     IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
     PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
     (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
     TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
     DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
     INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


     RESPONSIBLE PARTY:

                                                           Chief Restructuring Officer/ Chief Executive Officer
     ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                     TITLE

     James Seery
     PRINTED NAME OF RESPONSIBLE PARTY                                            DATE



     PREPARER:

                                                           Chief Financial Officer
     ORIGINAL SIGNATURE OF PREPARER                                               TITLE

     Frank Waterhouse                                       9.30.20
     PRINTED NAME OF PREPARER                                                     DATE




                                                                                                  SE29
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page2 2ofof9 9



                                                                                                                                  Monthly Operating Report
                                                                                                                                                  ACCRUAL BASIS-1

             CASE NAME:                                                                   Highland Capital Management, LP


             CASE NUMBER:                                                                 19-12239-CSS


           Comparative Balance Sheet
          (in thousands)



                                                                                               10/15/2019             12/31/2019 (6)              8/31/2020 (6)

             Assets

                                 Cash and cash equivalents                                            2,529                    9,501                     10,026
                                                            (3)
                                 Investments, at fair value                                         232,620                 232,820                     106,939
                                 Equity method investees (3)                                        161,819                 183,529                     100,877
                                 Management and incentive fee receivable                              2,579                   1,929                       2,541
                                 Fixed assets, net                                                    3,754                   3,521                       2,899
                                                     (1)
                                 Due from affiliates                                                151,901                 146,276                     152,160
                                 Reserve against notes recievable                                                           (57,963)                    (59,016)
                                 Other assets                                                        11,311                  11,463                      12,369
             Total assets                                                                  $        566,513          $      531,076           $         328,795



             Liabilities and Partners' Capital

                                                                  (4)
                                 Pre-petition accounts payable                                        1,176                    1,141                      1,051
                                 Post-petition accounts payable (4)                                      -                     2,042                      1,114
                                 Secured debt:
                                       Frontier                                                       5,195                    5,195                      5,195
                                       Jefferies                                                     30,328                   30,020                        -
                                                                        (4)
                                 Accrued expenses and other liabilities                              59,203                   63,275                     58,096
                                                                        (5)
                                 Accrued re-organization related fees                                    -                     5,547                      5,869
                                 Claim accrual (2)                                                   73,997                   73,997                     73,997
                                 Partners' capital                                                  396,614                 349,857                     183,472
             Total liabilities and partners' capital                                       $        566,513          $      531,076           $         328,795




                           (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully
                                 reserved against ($59M reserve). Fair value has not been determined with respect to any of the notes.
                           (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No
                                 interest has been accrued beyond petition date. No additional accruals will be made on settlement claims until further
                                 approval by the court.
                           (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with
                                 readily available market price information. Certain limited partnership interests normally marked to a NAV statement have
                                 not been updated as of period end as statements are generally available on a one-month lag.
                           (4)   Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices
                                 recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect
                                 estimates for other incurred, but not yet received invoices. For balance sheet dates other than the Petition Date, amounts
                                 include both pre-petition and post-petition liabilities.
                           (5)   Beginning December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees
                                 incurred to date.
                           (6)   All balances at December 31st, 2019 are preliminary, unaudited, and subject to further year-end closing entries pursuant to
                                 the normal year-end closing process. As a result, balances for subsequent months have and will fluctuate.
   Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                        Doc1796-29
                            1115 Filed
                                   Filed09/30/20
                                         01/22/21 Entered
                                                   Entered09/30/20
                                                           01/22/2117:58:07
                                                                    16:43:17 Page
                                                                              Page3 3ofof9 9


                                                                                                                                                                                                             Monthly Operating Report
                                                                                                                                                                                                                                  ACCRUAL BASIS-2
                                 CASE NAME:                                Highland Capital Management, LP

                                 CASE NUMBER:                              19-12239-CSS

Income Statement1
(in thousands)
                                                                                                                        Date                    Filing to Year Ended (4)                Month ended (4)                   Filing to date (4)
                                                                                                                 10/16/19 - 10/31/19                      2019                            8/31/2020
                                 Revenue:
                                  Management fees                                                                                        975                         4,528                               887                           17,498
                                  Shared services fees                                                                                   283                         1,588                               603                            6,603
                                  Other income                                                                                            99                         1,582                                34                            4,658

                                       Total operating revenue                                                                         1,357                         7,697                             1,524                          28,758
                                 Operating expenses:
                                  Compensation and benefits                                                                              997                         1,498                             1,890                           14,111
                                  Professional services                                                                                  256                            64                               384                            1,973
                                  Investment research and consulting                                                                       10                          266                                 4                              718
                                  Marketing and advertising expense                                                                      -                             370                                33                              485
                                  Depreciation expense                                                                                     82                          244                                77                              863
                                  Bad debt expense reserve                                                                                  -                        8,410                             1,053                            9,462
                                  Other operating expenses                                                                               201                         1,265                               519                            4,248

                                       Total operating expenses                                                                        1,545                       12,118                              3,960                          31,861

                                 Operating income/(loss)                                                                               (188)                        (4,421)                           (2,436)                         (3,103)
                                 Other income/expense:
                                  Interest income                                                                                        250                         1,230                               498                            5,128
                                  Interest expense                                                                                      (107)                         (286)                              (22)                            (654)
                                  Reserve against notes receivable                                                                         -                       (57,963)                                -                          (57,963)
                                    Re-org related expenses (2)                                                                            -                        (5,547)                           (1,276)                         (24,983)
                                    Independent director fees                                                                              -                           -                                (330)                          (1,947)
                                    Other income/expense                                                                                  32                             32                               (6)                            (138)
                                       Total other income/expense                                                                       175                       (62,534)                            (1,135)                        (80,557)


                                    Net realized gains/(losses) on investments                                                           339                            618                             (310)                         (28,872)
                                    Net change in unrealized gains/(losses) of investments (3)                                         2,654                          (955)                           (4,369)                         (38,326)

                                                                                                                                       2,993                          (337)                           (4,679)                        (67,198)
                                                                                                       (3)
                                 Net earnings/(losses) from equity method investees                                                      (20)                       14,918                             1,129                          (67,901)

                                       Net income/(loss)                                                          $                    2,959      $               (52,374)          $                 (7,121)         $             (218,759)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates for other incurred, but not yet
received invoices.

(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date.


(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information. Certain limited partnership interests normally marked to a NAV
statement have not been updated as of period end as statements are generally available on a one-month lag.

(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process. As a result, operating results will change as these entries are made.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page4 4ofof9 9



                                                                                                      Monthly Operating Report
                                                                                                                 ACCRUAL BASIS-3A
 CASE NAME:                     Highland Capital Management

 CASE NUMBER:                   19-34054



                                                                            FILING TO YEAR END
 CASH RECEIPTS AND DISBURSEMENTS                                                    2019                  QUARTER            QUARTER            AUGUST
 1. CASH - BEGINNING OF MONTH                                               $             2,554,230   $      9,501,409   $     12,532,467   $     9,823,726
 RECEIPTS FROM OPERATIONS
 2.   OTHER OPERATING RECEIPTS                                              $             1,862,757   $      1,379,338   $      2,983,221   $      784,607
 3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                              $             3,156,742   $      7,555,297   $      6,179,437   $     2,762,104
 COLLECTION OF ACCOUNTS RECEIVABLE
 4    PREPETITION                                                           $             3,593,108   $        76,569    $          3,727   $            -
 5    POSTPETITION 1                                                        $                    -    $            -     $            -     $            -
 6  TOTAL OPERATING RECEIPTS                                                $             8,612,608   $      9,011,204   $      9,166,385   $     3,546,711
 NON-OPERATING RECEIPTS
    THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
 7                                                                          $               423,468   $     18,992,786   $       797,571    $      220,898
 8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                           $             1,338,069   $       477,479    $        74,376    $         1,770
 9    OTHER (ATTACH LIST)                                                   $             3,390,286   $      1,407,103   $     10,010,000   $     5,000,000
 10   TOTAL NON-OPERATING RECEIPTS                                          $             5,151,822   $     20,877,369   $     10,881,947   $     5,222,668
 11   TOTAL RECEIPTS                                                        $            13,764,430   $     29,888,573   $     20,048,331   $     8,769,379
 12 TOTAL CASH AVAILABLE                                                                                                                    $    18,593,105
 OPERATING DISBURSEMENTS
 13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB                              $             3,776,446   $      8,825,042   $      4,886,314   $     5,135,559
 14   SINGAPORE SERVICE FEES                                                $                95,118   $        58,129    $          2,965   $            -
 15   HCM LATIN AMERICA                                                     $               200,000   $       100,000    $            -     $            -
 16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                              $             1,426,987   $      7,812,469   $      3,087,163   $            -
 17   UTILITIES                                                             $                    -    $            -     $            -     $            -
 18   INSURANCE                                                             $                    -    $       533,940    $       376,376    $      163,400
 19   INVENTORY PURCHASES                                                   $                    -    $            -     $            -     $            -
 20   VEHICLE EXPENSES                                                      $                    -    $            -     $            -     $            -
 21   TRAVEL                                                                $                    -    $            -     $            -     $            -
 22   ENTERTAINMENT                                                         $                    -    $            -     $            -     $            -
 23   REPAIRS & MAINTENANCE                                                 $                    -    $            -     $            -     $            -
 24   SUPPLIES                                                              $                    -    $            -     $            -     $            -
 25   ADVERTISING                                                           $                    -    $            -     $            -     $            -
 26   OTHER (ATTACH LIST)                                                   $             1,318,700   $      3,283,898   $      3,195,054   $     1,091,762
 27 TOTAL OPERATING DISBURSEMENTS                                           $             6,817,251   $     20,613,478   $     11,547,870   $     6,390,721
 REORGANIZATION EXPENSES
 28   PROFESSIONAL FEES                                                     $                    -    $      5,460,546   $      5,572,032   $     1,689,437
 29   U.S. TRUSTEE FEES                                                     $                    -    $        68,173    $       167,025    $      277,420
 30   OTHER (ATTACH LIST)                                                   $                    -    $        715,317   $        300,000   $       210,000
 31   TOTAL REORGANIZATION EXPENSES                                         $                    -    $      6,244,037   $      6,039,057   $     2,176,857
 32   TOTAL DISBURSEMENTS                                                   $             6,817,251   $     26,857,515   $     17,586,927   $     8,567,577
 33   NET CASH FLOW                                                         $             6,947,179   $      3,031,058   $      2,461,404   $      201,802
 34   CASH - END OF MONTH                                                   $             9,501,409   $     12,532,467   $     14,993,872   $    10,025,528

 1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page5 5ofof9 9


                                                                                                       Monthly Operating Report
                                                                                                                  ACCRUAL BASIS-3B
        CASE NAME:    Highland Capital Management

        CASE NUMBER: 19-34054

        NON-OPERATING RECEIPTS - OTHER

                                  Date              Amount         Type
                                                     5,000,000.00 Sale of Various Jefferies Assets


        OPERATING DISBURSMENTS - OTHER

                                   Date             Amount           Vendor
                                 8/7/2020              165,619.98   Hunton Andrews Kurth, LLP
                                 8/7/2020                3,573.58   AT&T
                                 8/7/2020               31,709.37   CDW Direct
                                 8/7/2020                  120.60   Iron Mountain Records Management
                                 8/7/2020               47,647.36   Houlihan Lokey
                                 8/7/2020               17,070.36   AT&T
                                 8/7/2020                3,176.25   Centroid
                                 8/7/2020                1,322.32   Canteen Vending Services
                                 8/7/2020                1,693.03   NetWrix Corporation
                                 8/7/2020                5,884.76   ABM
                                 8/7/2020               10,468.52   Bloomberg Finance LP
                                 8/7/2020                  225.16   Four Seasons Plantscaping, LLC
                                 8/7/2020                   94.07   Chase Couriers, Inc
                                 8/7/2020                  350.00   Crescent Research
                                 8/7/2020               11,887.73   Flexential Colorado Corp.
                                 8/7/2020                2,075.52   NYSE Market, Inc
                                 8/5/2020                2,724.99   Iron Mountain Records Management
                                 8/4/2020               31,747.76   Third party Consultant
                                 8/3/2020                7,069.59   MacroMavens, LLC
                                 8/3/2020                2,531.35   Siepe Services, LLC
                                 8/3/2020              158,601.09   Crescent TC Investors LP
                                 8/3/2020               25,000.00   InsiderScore, LLC
                                 8/4/2020                  335.80   ATT Payment
                                8/12/2020               92,000.00   American Arbitration Association
                                8/14/2020                4,918.34   Liberty Life Assurance Company of Boston - Group Benefits
                                8/14/2020                  660.00   Centroid
                                8/14/2020                2,878.44   Grubhub for Work
                                8/14/2020                1,535.27   Canteen Vending Services
                                8/14/2020                2,668.57   Iron Mountain Records Management
                                8/14/2020                  567.13   Arkadin, Inc.
                                8/14/2020                3,818.42   ICE Data Pricing & Reference Data, LLC
                                8/14/2020                8,119.62   Concur Technologies, Inc.
                                8/14/2020                1,224.93   Oak Cliff Office Products
                                8/14/2020                  772.33   UPS Supply Chain Solutions
                                8/14/2020                4,932.20   Thomson West
                                8/14/2020                  718.35   ProStar Services, Inc
                                8/14/2020                  810.84   DTCC ITP LLC
                                8/14/2020                1,242.42   Options Price Reporting Authority
                                8/14/2020                  342.18   Verity Group
                                8/14/2020               18,765.08   Ace Parking Management Inc.
                                8/14/2020                3,031.00   Daltex Janitorial Services, LLC
                                8/14/2020                  690.00   Action Shred of Texas
                                8/14/2020                  265.48   American Solutions for Business
                                8/21/2020              314,488.40   Bloomberg Finance LP
                                8/21/2020               35,200.00   Intex Solutions, Inc.
                                8/21/2020                  137.50   AT&T
                                8/21/2020                  339.54   UPS Small Package
                                8/21/2020                  390.78   Four Seasons Plantscaping, LLC
                                8/21/2020                  516.57   Laser Works, Inc dba Verity Group
                                8/21/2020                  528.00   Ace Parking Lot 3749
                                8/21/2020                  978.62   CDW Direct LLC
                                8/21/2020                1,028.73   Iron Mountain
                                8/21/2020                1,381.40   Compass Group USA dba Canteen
                                8/21/2020                1,388.97   DTCC ITP LLC
                                8/21/2020                1,969.46   Standard Insurance Company
                                8/21/2020                2,373.40   Prostar Services Inc.
                                8/21/2020                2,845.06   Dawn US Holdings LLC
                                8/21/2020                3,192.11   Oak Cliff Office Supply & Printing
                                8/21/2020                3,889.87   Third party Consultant
                                8/21/2020                3,963.84   GrubHub for Work
                                8/21/2020                4,894.41   Liberty Life Assurance Co of Boston
                                8/21/2020                7,120.89   NYSE Market (DE), Inc.
                                8/19/2020                  325.00   USI Southwest, Inc.
                                8/18/2020                2,082.70   Zayo group
                                8/18/2020                  332.02   East West Bank
                                8/17/2020                  870.41   ATT
                                8/25/2020                  362.91   Xerox Corporation
                                8/25/2020                9,005.07   Visa Payment
                                8/31/2020               11,000.00   Third party Consultant
                                8/31/2020                  266.65   Directv, LLC
                                                        1,091,762

        REORGANIZATION EXPENSES - OTHER

                                  Date              Amount          Description
                                8/3/2020                    30,000 Nelms and Associates
                                8/3/2020                   150,000 J.P. Seery & Co. LLC
                                8/3/2020                    30,000 Dubel & Associates, L.L.C.
                                                           210,000
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page6 6ofof9 9



                                                                                                                          Monthly Operating Report
                                                                                                                                            ACCRUAL BASIS-4
  CASE NAME:                               Highland Capital Management

  CASE NUMBER:                             19-34054


  MGMT FEE RECEIVABLE AGING 2                                           May '3                 June '3                    July '3                 August '3
  1.       0-30                                                   $      1,839,132                $1,813,292                 $2,428,715               $998,818
  2.       31-60                                                                                  $1,163,000                 $1,285,718               $770,000
  3.       61-90
  4.       91+                                                                                                                                         $772,384
  5.       TOTAL MGMT FEE RECEIVABLE                              $       1,839,132    $             2,976,292   $             3,714,432              $2,541,202
  6.       AMOUNT CONSIDERED UNCOLLECTIBLE
  7.       MGMT FEE RECEIVABLE (NET)                              $       1,839,132    $             2,976,292   $             3,714,432              $2,541,202


  AGING OF POSTPETITION TAXES AND PAYABLES                                                           MONTH:                        August 2020

                                                   0-30                 31-60                  61-90                       91+
  TAXES PAYABLE                                   DAYS                  DAYS                   DAYS                       DAYS                    TOTAL
  1.  FEDERAL                                                                                                                                                $0
  2.  STATE                                                                                                                                                  $0
  3.  LOCAL                                                                                                                                                  $0
  4.  OTHER (ATTACH LIST)                                                                                                                                    $0
  5.  TOTAL TAXES PAYABLE                                    $0                  $0                         $0                         $0                    $0

  6.       ACCOUNTS PAYABLE                           $930,656              $12,140                    $26,596                  $144,936              $1,114,328


  STATUS OF POSTPETITION TAXES 1                                                                     MONTH:                        August 2020

                                                                      BEGINNING               AMOUNT                                             ENDING
                                                                         TAX               WITHHELD AND/                AMOUNT                     TAX
  FEDERAL                                                             LIABILITY             0R ACCRUED                   PAID                   LIABILITY
  1.  WITHHOLDING                                                                                                                                            $0
  2.  FICA-EMPLOYEE                                                                                                                                          $0
  3.  FICA-EMPLOYER                                                                                                                                          $0
  4.  UNEMPLOYMENT                                                                                                                                           $0
  5.  INCOME                                                                                                                                                 $0
  6.  OTHER (ATTACH LIST)                                                                                                                                    $0
  7.  TOTAL FEDERAL TAXES                                                        $0                         $0                         $0                    $0
  STATE AND LOCAL
  8.  WITHHOLDING                                                                                                                                            $0
  9.  SALES                                                                                                                                                  $0
  10. EXCISE                                                                                                                                                 $0
  11. UNEMPLOYMENT                                                                                                                                           $0
  12. REAL PROPERTY                                                               $0                        $0                         $0                    $0
  13. PERSONAL PROPERTY                                                                                                                                      $0
  14. OTHER (ATTACH LIST)                                                                                                                                    $0
  15. TOTAL STATE & LOCAL                                                        $0                         $0                         $0                    $0
  16. TOTAL TAXES                                                                $0                         $0                         $0                    $0

       1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
           withholdings.
       2   Aging based on when management fee is due and payable.
       3   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page7 7ofof9 9



                                                                                                                                                                                     Monthly Operating Report
                                                                                                                                                                                                       ACCRUAL BASIS-5
 CASE NAME:                    Highland Capital Management

 CASE NUMBER:                  19-34054


                                                                                            MONTH:                      August                                                                             2020
 BANK RECONCILIATIONS
                                                               Account #1             Account #2              Account #3              Account #4             Account #5                Account #6
 A.      BANK:                                               East West Bank         East West Bank           Maxim Group             Jefferies LLC            Nexbank                East West Bank
 B.      ACCOUNT NUMBER:                                         x4686                  x4693                   x1885                   x0932                  x5891                     x5848                    TOTAL
 C.      PURPOSE (TYPE):                                       Operating              Insurance               Brokerage               Brokerage                 CD                    Prepaid Card
 1.     BALANCE PER BANK STATEMENT 1                   $            9,718,445   $              69,399    $                 30    $                   -   $             137,929   $             100,044     $       10,025,848
 2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                                   $              -
 3.     SUBTRACT: OUTSTANDING CHECKS                   $                  320                                                                                                                              $              320
 4.     OTHER RECONCILING ITEMS                                                                                                                                                                            $              -
 5.     MONTH END BALANCE PER BOOKS                    $            9,718,125   $               69,399   $                 30    $                   -   $             137,929   $               100,044   $       10,025,527
 6.     NUMBER OF LAST CHECK WRITTEN                            100510                   n/a                     n/a                     n/a                    n/a                       n/a



 INVESTMENT ACCOUNTS

                                                               DATE OF                TYPE OF                PURCHASE                                                                                          CURRENT
 BANK, ACCOUNT NAME & NUMBER                                  PURCHASE              INSTRUMENT                 PRICE                                                                                            VALUE
 7.
 8.
 9.
 10.
 11.                 TOTAL INVESTMENTS                                                                                     $0                                                                                             $0


 CASH

 12.                           CURRENCY ON HAND                                                                                                                                                                           $0

 13.                           TOTAL CASH - END OF MONTH                                                                                                                                                          $10,025,527

 1      Account x6342 is now closed.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page8 8ofof9 9



                                                                                                                                                  Monthly Operating Report
                                                                                                                                                                 ACCRUAL BASIS-6
 CASE NAME:                                                  Highland Capital Management

 CASE NUMBER:                                                19-34054


                                                                                                                                      MONTH:                  August 2020

 PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                       INSIDERS
                                                                          TYPE OF                   AMOUNT                TOTAL PAID
               NAME                                                      PAYMENT                     PAID                POST PETITION
 1        Frank Waterhouse                                   Salary                                       $33,333                     $327,083
 2        Frank Waterhouse                                   Expense Reimbursement                           $457                        $5,111
 3        Scott Ellington                                    Salary                                       $37,500                     $393,750
 4        Scott Ellington                                    Expense Reimbursement                           $594                        $5,843
 5        James Dondero                                      Salary                                            $0                     $129,972
 6        James Dondero                                      Expense Reimbursement 1                              $0                   $16,918
 7        Thomas Surgent                                     Salary                                       $33,333                     $350,000
 8        Thomas Surgent                                     Expense Reimbursement                           $224                        $3,766
 9        Trey Parker                                        Salary                                            $0                     $131,250
 10 Trey Parker                                    Expense Reimbursement                                      $0                        $6,212
                                 TOTAL PAYMENTS TO INSIDERS                                             $105,441                    $1,369,904

          The total amount of reimbursements during the reporting month also included $6,981 for use of the credit card by the Debtor for office related expenses such as subscriptions,
      1
          vending supplies, and IT equipment/software.



                                                                                   PROFESSIONALS 2
                                                                           DATE                                                                                             TOTAL
                                                                        OF MONTHLY           AMOUNT                         AMOUNT                  TOTAL PAID            INCURRED
                  NAME                                                FEE APPLICATION       APPROVED                         PAID                    TO DATE              & UNPAID
 1. Kurtzman Carson Consultants LLC                                                                        39,720                        39,720              490,555              41,966
 2. Sidley Austin LLP                                                                                     499,548                      499,548             4,992,773           1,112,556
 3. Young Conaway Stargatt & Taylor LLP                                                                                                     -                281,156                  -
 4. FTI Consulting, Inc.                                                                                  225,205                      225,205             2,980,959             708,379
 5. Pachulski Stang Ziehl & Jones LLP                                                                     658,235                      658,235             7,151,891           1,288,329
 6        Hayward & Associates PLLC                                                                           -                             -                195,676              41,158
 7        Development Specialists, Inc.                                                                   249,391                      249,391             2,113,396             237,828
 8        Foley & Lardner LLP                                                                              17,337                        17,337              464,294             119,516
 9        Mercer (US) Inc.                                                                                    -                            -                115,956               54,328
          TOTAL PAYMENTS TO PROFESSIONALS                                                                                           $1,689,437          $18,786,656           $3,604,059

      2 Does not include payments to ordinary course professionals.

 POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
 PROTECTION PAYMENTS

                                                                                                  SCHEDULED                 AMOUNTS
                                                                                                   MONTHLY                    PAID                    TOTAL
                                                                                                  PAYMENTS                   DURING                   UNPAID
                                      NAME OF CREDITOR                                               DUE                     MONTH                 POSTPETITION
 1. Crescent TC Investors LP (rent portion only)                                                          130,364                      130,364                   -
 2.
 3.
 4.
 5.
 6. TOTAL                                                                                                 130,364                     $130,364                    $0
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-29
                         1115 Filed
                                Filed09/30/20
                                      01/22/21 Entered
                                                Entered09/30/20
                                                        01/22/2117:58:07
                                                                 16:43:17 Page
                                                                           Page9 9ofof9 9




                                                                                                   Monthly Operating Report
                                                                                                                    ACCRUAL BASIS-7
   CASE NAME:                    Highland Capital Management


   CASE NUMBER:                  19-34054

                                                                                           MONTH:                 August 2020

   QUESTIONNAIRE

                                                                                                            YES                 NO
   1.       HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                                x
            THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
   2.       HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                                x
            OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
   3.       ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                              x
            LOANS) DUE FROM RELATED PARTIES?
   4.       HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                                x
            THIS REPORTING PERIOD?
   5.       HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                x
            DEBTOR FROM ANY PARTY?
   6.       ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                        x
   7.       ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                x
            PAST DUE?
   8.       ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                    x
   9.       ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                          x
   10.      ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                x
            DELINQUENT?
   11.      HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                x
            REPORTING PERIOD?
   12.      ARE ANY WAGE PAYMENTS PAST DUE?                                                                                     x

   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
   EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

        3   Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
            further discussion.



   INSURANCE
                                                                                                            YES                 NO
   1.       ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                              x
            NECESSARY INSURANCE COVERAGES IN EFFECT?
   2.       ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                            x
   3.       PLEASE ITEMIZE POLICIES BELOW.


   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
   CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
   BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.



                                                           INSTALLMENT PAYMENTS
               TYPE OF                                                                                      PAYMENT AMOUNT
               POLICY                     CARRIER                      PERIOD COVERED                         & FREQUENCY
